DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0293591 to Bentley et al. (cited in IDS of 05/04/2021, hereinafter Bentley) in view of Matocha et al. (US 2020/0075780, hereinafter Matocha) and Wei et al. (US 2014/0284659, hereinafter Wei).
With respect to Claim 1, Bentley discloses an asymmetric transient voltage suppression (TVS) device (e.g., an asymmetric TVS device with different breakdown voltages in different directions) (Bentley, Figs. 1A-1B, 3A-3C, ¶0002, ¶0028-¶0035, ¶0040-¶0046), comprising:
       a semiconductor substrate (e.g., 112) (Bentley, Fig. 1A, ¶0028), the semiconductor substrate (112) comprising an inner region (e.g., the body region 102), the inner region (102) having a first polarity (e.g., N-type);
       a first surface region (e.g., P+ -type region 104) (Bentley, Fig. 1A, ¶0029), disposed on a first surface (e.g., a top surface 120) of the semiconductor substrate (112), the first surface region (104) comprising a second polarity (e.g., P-type), opposite the first polarity (N-type); and
       a second surface region (e.g., P+ -type region 106) (Bentley, Fig. 1A, ¶0029), comprising the second polarity, and disposed on a second surface (e.g., a bottom surface 122) of the semiconductor substrate (112), opposite the first surface,
       wherein the first surface region (e.g., the first doped region 104 differs from the second doped region 106 to generate asymmetric device where the breakdown voltages different in different directions) (Bentley, Fig. 1A, ¶0040) comprises a first dopant concentration (e.g., corresponding to Fig. 3A, wherein the dopant concentration decreases to the dopant level 302 corresponding to the PN junction to have higher breakdown voltage of about 430 V or 250V) (Bentley, Figs. 1A, 3A, ¶0042, ¶0045-¶0046), and wherein the second surface region (e.g., 106) comprises a second dopant concentration (e.g., corresponding to Fig. 3C, wherein the dopant concentration decreases to the dopant level that is higher than that in Fig. 3A to have lower breakdown voltage of about 20 V or 25V) (Bentley, Figs. 1A, 3C, ¶0040, ¶0045-¶0046), greater than the first dopant concentration, wherein the inner region (102) and first surface region (104) comprise a first TVS diode (e.g., the asymmetric TVS is designed to operate with a breakdown voltage of 20V and 250V or 25V/430V) (Bentley, Figs. 1A-1B, 3A-3C, ¶0040, ¶0045-¶0046), having a first breakdown voltage (e.g., 250V or 430V), and wherein the inner region (102) and the second surface region  (106) comprise a second TVS diode of opposite polarity to the first TVS diode, and having a second breakdown voltage (e.g., 20V or 25V), different from the first breakdown voltage.
Further, Bentley does not specifically disclose that the second breakdown voltage being at least 15 V and no more than 18 V, and the first breakdown voltage being in a range of 30 V to 35 V.
However, Bentley teaches forming a three-layer device with asymmetric breakdown voltages (Bentley, Figs. 1A-1B, ¶0025-¶0028, ¶0040, ¶0045, ¶0046), e.g., 20V/250V or 25V/430V asymmetric device, by controlling dopant profiles of the first and second surface regions (104 and 106) to have different dopant concentrations at P/N junction (124) and P/N junction (126).
Further, Matocha teaches forming TVS device (Matocha, Fig. 1, ¶0002, ¶0021-¶0030, ¶0036, ¶0046-¶0047) comprising SiC substrate including P-type and N-type regions of specific doping concentrations to design a breakdown voltage in a semiconductor die over a range of voltages ranging from 15V to 600V to provide a robust TVS device for high temperature operation and with reduced leakage. 
Further, Wei teaches forming an asymmetric TVS device (Wei, Fig. 7, ¶0023, ¶0027-¶0029, ¶0031-¶0037) comprising the first doped surface region (e.g., 502) having a fist doping type that is disposed at the top surface of the wafer, the second doped surface region (e.g., 508) having the first doping type that is disposed at the bottom surface of the wafer, and a body region (e.g., 510/520/530) having a second doping type, wherein the avalanche voltage in each direction is controlled by the doping concentrations to have the breakdown voltages to be different for positive and negative polarities of applied voltages (Wei, Fig. 7, ¶0023). Also, Wei teaches that it is advantageous (Wei, Fig. 7, ¶0027) to form cascading multiple low voltage devices instead of a single high voltage TVS device to limit the energy within a single junction to prevent excessive temperature, and because of better control of the fold-back characteristics found to be optimal in the range of 25-35 V (Wei, Fig. 7, ¶0027-¶0029).
Thus, a person of ordinary skill in the art would recognize that by forming the lower voltage TVS diode of Bentley as low-breakdown voltage TVS diode of Matocha having a breakdown voltage of 15 V, and replacing the higher voltage TVS diode of Bentley with multiple low voltage devices of Wei in a range between 25 V and 35 V, the resulting asymmetric TVS device of Bentley/Matocha/Wei would have a lower voltage TVS diode with lower breakdown voltages (e.g., 15V that is no more than 18V, as taught by Matocha) on one surface of the semiconductor substrate, and a higher voltage TVS diode with higher breakdown voltages (e.g., in a range of 25 to 35 V, as taught by Wei) on an opposite surface of the semiconductor substrate.
The claimed range (e.g., at least 15 V and no more than 18 V) of the second breakdown voltage lies inside the range of Matocha (e.g., in a range of 15 V to 600 V), and the claimed range (e.g., in a range of 30 V to 35 V) of the first breakdown voltage overlaps (or lie inside) the range of Wei (e.g., a range between 25 V and 35 V, as taught by Wei). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the asymmetric TVS device of Bentley by forming the lower voltage TVS diode of Bentley as low-breakdown voltage TVS diode of Matocha, and replacing the higher voltage TVS diode of Bentley with multiple low voltage devices as taught by Wei to have the asymmetric TVS device, wherein the second breakdown voltage being at least 15 V and no more than 18 V, and the first breakdown voltage being in a range of 30 V to 35 V in order to provide the desired asymmetric breakdown voltage for improved overvoltage protection at desired voltage level; to provide a robust TVS device for high temperature operation and with reduced leakage, and to limit the energy within a single junction to prevent excessive temperature, and to control the fold-back characteristics (Bentley, ¶0025-¶0028, ¶0040, ¶0046; Matocha, ¶0046-¶0047; Wei, ¶0023, ¶0027-¶0029).
Regarding Claim 2, Bentley in view of Matocha and Wei discloses the asymmetric TVS device of claim 1. Further, Bentley discloses the asymmetric TVS device, wherein the inner region (102) having an N-type polarity (Bentley, Fig. 1A, ¶0028).
Regarding Claim 5, Bentley in view of Matocha and Wei discloses the asymmetric TVS device of claim 1. Further, Bentley discloses the asymmetric TVS device, wherein the second dopant concentration comprising a range of 3E20/cm3 to 3E15/cm3 (e.g., corresponding to Fig. 3A for the 25V/430V asymmetric device with breakdown voltage of 430 V on the top side of the substrate) that includes a dopant concentration comprising 8E19/cm3, and the first dopant concentration comprising a range of 3E20/cm3 to 5E16/cm3 (e.g., corresponding to Fig. 3C for the 25V/430V asymmetric device with breakdown voltage of 25 V on the bottom side of the substrate) that includes 2E19/cm3.
Regarding Claim 6, Bentley in view of Matocha and Wei discloses the asymmetric TVS device of claim 1. Further, Bentley does not specifically disclose the asymmetric TVS device, wherein the first surface region comprising a first surface area, the second surface region comprising a second surface area, the same as the first surface area. However, Bentley teaches forming a three-layer device with asymmetric breakdown voltages (Bentley, Figs. 1A-1B, ¶0025-¶0028, ¶0040, ¶0045, ¶0046), e.g., 20V/250V or 25V/430V asymmetric device, by controlling the thicknesses (Bentley, Figs. 1A-1B, ¶0029, ¶0040) or dopant profiles of the first and second surface regions (104 and 106).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the asymmetric TVS device of Bentley/Matocha/Wei by controlling the dopant profiles of the first and second surface regions as taught by Bentley, while having the same dimensions of the first and second surface regions to have the asymmetric TVS device, wherein the first surface region comprising a first surface area, the second surface region comprising a second surface area, the same as the first surface area in order to provide the desired asymmetric breakdown voltage for improved overvoltage protection at desired voltage level (Bentley, ¶0025-¶0029, ¶0040, ¶0046).
With respect to Claim 17, Bentley discloses an asymmetric transient voltage suppression (TVS) device (e.g., an asymmetric TVS device) (Bentley, Figs. 1A-1B, 3A-3C, ¶0002, ¶0028-¶0035, ¶0040-¶0046), comprising:
       a semiconductor substrate (e.g., 112) (Bentley, Fig. 1A, ¶0028), the semiconductor substrate (112) comprising an inner region (e.g., the body region 102), the inner region (102) having a first polarity (e.g., N-type);
       a first surface region (e.g., P+ -type region 104) (Bentley, Fig. 1A, ¶0029), disposed on a first surface (e.g., a top surface 120) of the semiconductor substrate (112), the first surface region (104) comprising a second polarity (e.g., P-type); and
       a second surface region (e.g., P+ -type region 106) (Bentley, Fig. 1A, ¶0029), comprising the second polarity, and disposed on a second surface (e.g., a bottom surface 122) of the semiconductor substrate (112), opposite the first surface,
       wherein the first surface region (e.g., 104) (Bentley, Fig. 1A, ¶0040) and the inner region (102) define a first TVS diode (e.g., the first doped region 104 differs from the second doped region 106 to generate asymmetric device where the breakdown voltages different in different directions, such as 25V/430V asymmetric device) having a first polarity, and a first breakdown voltage (e.g., 25 V) (Bentley, Figs. 1A, 3C, ¶0040, ¶0045, ¶0046), and
       wherein the second surface region (e.g., 106) and the inner region (102) define a second TVS diode (e.g., the first doped region 104 differs from the second doped region 106 to generate asymmetric device where the breakdown voltages different in different directions, such as 25V/430V asymmetric device) (Bentley, Figs. 1A, 3A, ¶0040, ¶0042, ¶0046) having a second polarity, and a second breakdown voltage (e.g., 430V), greater than the first breakdown voltage.
Further, Bentley does not specifically disclose that the first breakdown voltage being at least 15 V and no more than 18 V, and the second breakdown voltage being in a range of 30 V to 35 V.
However, Bentley teaches forming a three-layer device with asymmetric breakdown voltages (Bentley, Figs. 1A-1B, ¶0025-¶0028, ¶0040, ¶0045, ¶0046), e.g., 20V/250V or 25V/430V asymmetric device, by controlling dopant profiles of the first and second surface regions (104 and 106) to have different dopant concentrations at P/N junction (124) and P/N junction (126).
Further, Matocha teaches forming TVS device (Matocha, Fig. 1, ¶0002, ¶0021-¶0030, ¶0036, ¶0046-¶0047) comprising SiC substrate including P-type and N-type regions of specific doping concentrations to design a breakdown voltage in a semiconductor die over a range of voltages ranging from 15V to 600V to provide a robust TVS device for high temperature operation and with reduced leakage. 
Further, Wei teaches forming an asymmetric TVS device (Wei, Fig. 7, ¶0023, ¶0027-¶0029, ¶0031-¶0037) comprising the first doped surface region (e.g., 502) having a fist doping type that is disposed at the top surface of the wafer, the second doped surface region (e.g., 508) having the first doping type that is disposed at the bottom surface of the wafer, and a body region (e.g., 510/520/530) having a second doping type, wherein the avalanche voltage in each direction is controlled by the doping concentrations to have the breakdown voltages to be different for positive and negative polarities of applied voltages (Wei, Fig. 7, ¶0023). Also, Wei teaches that it is advantageous (Wei, Fig. 7, ¶0027) to form cascading multiple low voltage devices instead of a single high voltage TVS device to limit the energy within a single junction to prevent excessive temperature, and because of better control of the fold-back characteristics found to be optimal in the range of 25-35 V (Wei, Fig. 7, ¶0027-¶0029).
Thus, a person of ordinary skill in the art would recognize that by forming the lower voltage TVS diode of Bentley as low-breakdown voltage TVS diode of Matocha having a breakdown voltage of 15 V, and replacing the higher voltage TVS diode of Bentley with multiple low voltage devices of Wei in a range between 25 V and 35 V, the resulting asymmetric TVS device of Bentley/Matocha/Wei would have a lower voltage TVS diode with lower breakdown voltages (e.g., 15V that is no more than 18V, as taught by Matocha) on one surface of the semiconductor substrate, and a higher voltage TVS diode with higher breakdown voltages (e.g., in a range of 25 to 35 V, as taught by Wei) on an opposite surface of the semiconductor substrate.
The claimed range (e.g., at least 15 V and no more than 18 V) of the first breakdown voltage lies inside the range of Matocha (e.g., in a range of 15 V to 600 V), and the claimed range (e.g., in a range of 30 V to 35 V) of the second breakdown voltage overlaps (or lie inside) the range of Wei (e.g., a range between 25 V and 35 V, as taught by Wei). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the asymmetric TVS device of Bentley by forming the lower voltage TVS diode of Bentley as low-breakdown voltage TVS diode of Matocha, and replacing the higher voltage TVS diode of Bentley with multiple low voltage devices as taught by Wei to have the asymmetric TVS device, wherein the first breakdown voltage being at least 15 V and no more than 20 V, and the second breakdown voltage being in a range of 30 V to 35 V in order to provide the desired asymmetric breakdown voltage for improved overvoltage protection at desired voltage level; and to limit the energy within a single junction to prevent excessive temperature, and to control the fold-back characteristics (Bentley, ¶0025-¶0028, ¶0040, ¶0046; Wei, ¶0023, ¶0027-¶0029). 
Regarding Claim 18, Bentley in view of Matocha and Wei discloses the asymmetric TVS device of claim 17. Further, Bentley discloses the asymmetric TVS device, comprising a mesa structure (Bentley, Fig. 1B, ¶0037, ¶0040).
Regarding Claim 19, Bentley in view of Matocha and Wei discloses the asymmetric TVS device of claim 17. Further, Bentley discloses the asymmetric TVS device, comprising a planar structure (Bentley, Fig. 1A, ¶0028-¶0035, ¶0040).
Claims 1-2, 5-6, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0293591 to Bentley (cited in IDS of 05/04/2021) in view of Shengshi Yaolan Shenzhen Tech (CN 10-9103179 A, hereinafter Shengshi) and Wei (US 2014/0284659).
With respect to Claim 1, Bentley discloses an asymmetric transient voltage suppression (TVS) device (e.g., an asymmetric TVS device with different breakdown voltages in different directions) (Bentley, Figs. 1A-1B, 3A-3C, ¶0002, ¶0028-¶0035, ¶0040-¶0046), comprising:
       a semiconductor substrate (e.g., 112) (Bentley, Fig. 1A, ¶0028), the semiconductor substrate (112) comprising an inner region (e.g., the body region 102), the inner region (102) having a first polarity (e.g., N-type);
       a first surface region (e.g., P+ -type region 104) (Bentley, Fig. 1A, ¶0029), disposed on a first surface (e.g., a top surface 120) of the semiconductor substrate (112), the first surface region (104) comprising a second polarity (e.g., P-type), opposite the first polarity (N-type); and
       a second surface region (e.g., P+ -type region 106) (Bentley, Fig. 1A, ¶0029), comprising the second polarity, and disposed on a second surface (e.g., a bottom surface 122) of the semiconductor substrate (112), opposite the first surface,
       wherein the first surface region (e.g., the first doped region 104 differs from the second doped region 106 to generate asymmetric device where the breakdown voltages different in different directions) (Bentley, Fig. 1A, ¶0040) comprises a first dopant concentration (e.g., corresponding to Fig. 3A, wherein the dopant concentration decreases to the dopant level 302 corresponding to the PN junction to have higher breakdown voltage of about 430 V or 250V) (Bentley, Figs. 1A, 3A, ¶0042, ¶0045-¶0046), and wherein the second surface region (e.g., 106) comprises a second dopant concentration (e.g., corresponding to Fig. 3C, wherein the dopant concentration decreases to the dopant level that is higher than that in Fig. 3A to have lower breakdown voltage of about 20 V or 25V) (Bentley, Figs. 1A, 3C, ¶0040, ¶0045-¶0046), greater than the first dopant concentration, wherein the inner region (102) and first surface region (104) comprise a first TVS diode (e.g., the asymmetric TVS is designed to operate with a breakdown voltage of 20V and 250V or 25V/430V) (Bentley, Figs. 1A-1B, 3A-3C, ¶0040, ¶0045-¶0046), having a first breakdown voltage (e.g., 250V or 430V), and wherein the inner region (102) and the second surface region  (106) comprise a second TVS diode of opposite polarity to the first TVS diode, and having a second breakdown voltage (e.g., 20V or 25V), different from the first breakdown voltage.
Further, Bentley does not specifically disclose that the second breakdown voltage being at least 15 V and no more than 18 V, and the first breakdown voltage being in a range of 30 V to 35 V.
However, Bentley teaches forming a three-layer device with asymmetric breakdown voltages (Bentley, Figs. 1A-1B, ¶0025-¶0028, ¶0040, ¶0045, ¶0046), e.g., 20V/250V or 25V/430V asymmetric device, by controlling dopant profiles of the first and second surface regions (104 and 106) to have different dopant concentrations at P/N junction (124) and P/N junction (126).
Further, Shengshi teaches forming TVS device (Shengshi, Fig. 1, p.1, Abstract; p. 3, p4, paragraph 2) comprising single crystal silicon substrate (1) including epitaxial layers (2/3) having specific thickness and specific doping concentrations to control a breakdown voltage of the semiconductor power device in a range of voltages of 2-48 V to provide improved power device protection chip with improved performance. 
Further, Wei teaches forming an asymmetric TVS device (Wei, Fig. 7, ¶0023, ¶0027-¶0029, ¶0031-¶0037) comprising the first doped surface region (e.g., 502) having a fist doping type that is disposed at the top surface of the wafer, the second doped surface region (e.g., 508) having the first doping type that is disposed at the bottom surface of the wafer, and a body region (e.g., 510/520/530) having a second doping type, wherein the avalanche voltage in each direction is controlled by the doping concentrations to have the breakdown voltages to be different for positive and negative polarities of applied voltages (Wei, Fig. 7, ¶0023). Also, Wei teaches that it is advantageous (Wei, Fig. 7, ¶0027) to form cascading multiple low voltage devices instead of a single high voltage TVS device to limit the energy within a single junction to prevent excessive temperature, and because of better control of the fold-back characteristics found to be optimal in the range of 25-35 V (Wei, Fig. 7, ¶0027-¶0029).
Thus, a person of ordinary skill in the art would recognize that by forming the lower voltage TVS diode of Bentley as low-breakdown voltage TVS device of Shengshi having a breakdown voltage of 15V that is in a range of 2-48V, and replacing the higher voltage TVS diode of Bentley with multiple low voltage devices of Wei in a range between 25 V and 35 V, the resulting asymmetric TVS device of Bentley/Shengshi/Wei would have a lower voltage TVS diode with lower breakdown voltages (e.g., 15V that is in a range of 2-48V of Shengshi) on one surface of the semiconductor substrate, and a higher voltage TVS diode with higher breakdown voltages (e.g., in a range of 25 to 35 V, as taught by Wei) on an opposite surface of the semiconductor substrate.
The claimed range (e.g., at least 15 V and no more than 18 V) of the second breakdown voltage lies inside the range of Shengshi (e.g., in a range of 2-48 V), and the claimed range (e.g., in a range of 30 V to 35 V) of the first breakdown voltage overlaps (or lie inside) the range of Wei (e.g., a range between 25 V and 35 V, as taught by Wei). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the asymmetric TVS device of Bentley by forming the lower voltage TVS diode of Bentley as low-breakdown voltage TVS diode of Shengshi with adjusted doping concentrations of the substrate and the epitaxial layers as taught by Shengshi, and replacing the higher voltage TVS diode of Bentley with multiple low voltage devices as taught by Wei to have the asymmetric TVS device, wherein the second breakdown voltage being at least 15 V and no more than 18 V, and the first breakdown voltage being in a range of 30 V to 35 V in order to provide the desired asymmetric breakdown voltage for improved overvoltage protection at desired voltage level; to provide improved power device protection chip with improved performance, and to limit the energy within a single junction to prevent excessive temperature, and to control the fold-back characteristics (Bentley, ¶0025-¶0028, ¶0040, ¶0046; Shengshi, Abstract, p.1; Wei, ¶0023, ¶0027-¶0029).
Regarding Claim 2, Bentley in view of Shengshi and Wei discloses the asymmetric TVS device of claim 1. Further, Bentley discloses the asymmetric TVS device, wherein the inner region (102) having an N-type polarity (Bentley, Fig. 1A, ¶0028).
Regarding Claim 5, Bentley in view of Shengshi and Wei discloses the asymmetric TVS device of claim 1. Further, Bentley discloses the asymmetric TVS device, wherein the second dopant concentration comprising a range of 3E20/cm3 to 3E15/cm3 (e.g., corresponding to Fig. 3A for the 25V/430V asymmetric device with breakdown voltage of 430 V on the top side of the substrate) that includes a dopant concentration comprising 8E19/cm3, and the first dopant concentration comprising a range of 3E20/cm3 to 5E16/cm3 (e.g., corresponding to Fig. 3C for the 25V/430V asymmetric device with breakdown voltage of 25 V on the bottom side of the substrate) that includes 2E19/cm3.
Regarding Claim 6, Bentley in view of Shengshi and Wei discloses the asymmetric TVS device of claim 1. Further, Bentley does not specifically disclose the asymmetric TVS device, wherein the first surface region comprising a first surface area, the second surface region comprising a second surface area, the same as the first surface area. However, Bentley teaches forming a three-layer device with asymmetric breakdown voltages (Bentley, Figs. 1A-1B, ¶0025-¶0028, ¶0040, ¶0045, ¶0046), e.g., 20V/250V or 25V/430V asymmetric device, by controlling the thicknesses (Bentley, Figs. 1A-1B, ¶0029, ¶0040) or dopant profiles of the first and second surface regions (104 and 106).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the asymmetric TVS device of Bentley/Shengshi/Wei by controlling the dopant profiles of the first and second surface regions as taught by Bentley, while having the same dimensions of the first and second surface regions to have the asymmetric TVS device, wherein the first surface region comprising a first surface area, the second surface region comprising a second surface area, the same as the first surface area in order to provide the desired asymmetric breakdown voltage for improved overvoltage protection at desired voltage level (Bentley, ¶0025-¶0029, ¶0040, ¶0046).
With respect to Claim 17, Bentley discloses an asymmetric transient voltage suppression (TVS) device (e.g., an asymmetric TVS device) (Bentley, Figs. 1A-1B, 3A-3C, ¶0002, ¶0028-¶0035, ¶0040-¶0046), comprising:
       a semiconductor substrate (e.g., 112) (Bentley, Fig. 1A, ¶0028), the semiconductor substrate (112) comprising an inner region (e.g., the body region 102), the inner region (102) having a first polarity (e.g., N-type);
       a first surface region (e.g., P+ -type region 104) (Bentley, Fig. 1A, ¶0029), disposed on a first surface (e.g., a top surface 120) of the semiconductor substrate (112), the first surface region (104) comprising a second polarity (e.g., P-type); and
       a second surface region (e.g., P+ -type region 106) (Bentley, Fig. 1A, ¶0029), comprising the second polarity, and disposed on a second surface (e.g., a bottom surface 122) of the semiconductor substrate (112), opposite the first surface,
       wherein the first surface region (e.g., 104) (Bentley, Fig. 1A, ¶0040) and the inner region (102) define a first TVS diode (e.g., the first doped region 104 differs from the second doped region 106 to generate asymmetric device where the breakdown voltages different in different directions, such as 25V/430V asymmetric device) having a first polarity, and a first breakdown voltage (e.g., 25 V) (Bentley, Figs. 1A, 3C, ¶0040, ¶0045, ¶0046), and
       wherein the second surface region (e.g., 106) and the inner region (102) define a second TVS diode (e.g., the first doped region 104 differs from the second doped region 106 to generate asymmetric device where the breakdown voltages different in different directions, such as 25V/430V asymmetric device) (Bentley, Figs. 1A, 3A, ¶0040, ¶0042, ¶0046) having a second polarity, and a second breakdown voltage (e.g., 430V), greater than the first breakdown voltage.
Further, Bentley does not specifically disclose that the first breakdown voltage being at least 15 V and no more than 18 V, and the second breakdown voltage being in a range of 30 V to 35 V.
However, Bentley teaches forming a three-layer device with asymmetric breakdown voltages (Bentley, Figs. 1A-1B, ¶0025-¶0028, ¶0040, ¶0045, ¶0046), e.g., 20V/250V or 25V/430V asymmetric device, by controlling dopant profiles of the first and second surface regions (104 and 106) to have different dopant concentrations at P/N junction (124) and P/N junction (126).
Further, Shengshi teaches forming TVS device (Shengshi, Fig. 1, p.1, Abstract; p. 3, p4, paragraph 2) comprising single crystal silicon substrate (1) including epitaxial layers (2/3) having specific thickness and specific doping concentrations to control a breakdown voltage of the semiconductor power device in a range of voltages of 2-48 V to provide improved power device protection chip with improved performance. 
Further, Wei teaches forming an asymmetric TVS device (Wei, Fig. 7, ¶0023, ¶0027-¶0029, ¶0031-¶0037) comprising the first doped surface region (e.g., 502) having a fist doping type that is disposed at the top surface of the wafer, the second doped surface region (e.g., 508) having the first doping type that is disposed at the bottom surface of the wafer, and a body region (e.g., 510/520/530) having a second doping type, wherein the avalanche voltage in each direction is controlled by the doping concentrations to have the breakdown voltages to be different for positive and negative polarities of applied voltages (Wei, Fig. 7, ¶0023). Also, Wei teaches that it is advantageous (Wei, Fig. 7, ¶0027) to form cascading multiple low voltage devices instead of a single high voltage TVS device to limit the energy within a single junction to prevent excessive temperature, and because of better control of the fold-back characteristics found to be optimal in the range of 25-35 V (Wei, Fig. 7, ¶0027-¶0029).
Thus, a person of ordinary skill in the art would recognize that by forming the lower voltage TVS diode of Bentley as low-breakdown voltage TVS device of Shengshi having a breakdown voltage of 15V that is in a range of 2-48V, and replacing the higher voltage TVS diode of Bentley with multiple low voltage devices of Wei in a range between 25 V and 35 V, the resulting asymmetric TVS device of Bentley/Shengshi/Wei would have a lower voltage TVS diode with lower breakdown voltages (e.g., 15V that is in a range of 2-48V of Shengshi) on one surface of the semiconductor substrate, and a higher voltage TVS diode with higher breakdown voltages (e.g., in a range of 25 to 35 V, as taught by Wei) on an opposite surface of the semiconductor substrate.
The claimed range (e.g., at least 15 V and no more than 18 V) of the first breakdown voltage lies inside the range of Shengshi (e.g., in a range of 2-48 V), and the claimed range (e.g., in a range of 30 V to 35 V) of the second breakdown voltage overlaps (or lie inside) the range of Wei (e.g., a range between 25 V and 35 V, as taught by Wei). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the asymmetric TVS device of Bentley by forming the lower voltage TVS diode of Bentley as low-breakdown voltage TVS diode of Shengshi with adjusted doping concentrations of the substrate and the epitaxial layers as taught by Shengshi, and replacing the higher voltage TVS diode of Bentley with multiple low voltage devices as taught by Wei to have the asymmetric TVS device, wherein the first breakdown voltage being at least 15 V and no more than 20 V, and the second breakdown voltage being in a range of 30 V to 35 V in order to provide the desired asymmetric breakdown voltage for improved overvoltage protection at desired voltage level; to provide improved power device protection chip with improved performance, and to limit the energy within a single junction to prevent excessive temperature, and to control the fold-back characteristics (Bentley, ¶0025-¶0028, ¶0040, ¶0046; Shengshi, Abstract, p.1; Wei, ¶0023, ¶0027-¶0029).
Regarding Claim 18, Bentley in view of Shengshi and Wei discloses the asymmetric TVS device of claim 17. Further, Bentley discloses the asymmetric TVS device, comprising a mesa structure (Bentley, Fig. 1B, ¶0037, ¶0040).
Regarding Claim 19, Bentley in view of Shengshi and Wei discloses the asymmetric TVS device of claim 17. Further, Bentley discloses the asymmetric TVS device, comprising a planar structure (Bentley, Fig. 1A, ¶0028-¶0035, ¶0040).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-6, and 17-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891